Citation Nr: 9920991	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the left knee, Muscle 
Groups XIV and XV, with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970 and was awarded the Purple Heart Medal and the Combat 
Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In June 1997, this was previously remanded by the Board for 
additional development and has since been returned for final 
appellate review.  Pursuant to the Board remand, the RO was 
requested to adjudicate the claim for service connection for 
degenerative disc disease of the lumbar spine as secondary to 
the service-connected residuals of a shell fragment wound of 
the left knee, Muscle Groups XIV and XV, with retained 
foreign bodies.  Subsequently, in a February 1999 rating 
decision, the RO granted service connection for such 
disability and assigned a 20 percent evaluation, effective 
January 17, 1995, and a 40 percent disability evaluation, 
effective June 8, 1999.  In a letter to the veteran from the 
RO, dated in March 1999, the veteran was informed of the RO's 
February 1999 decision.  The veteran has not disagreed with 
the 40 percent evaluation assigned to the service-connected 
degenerative disk disease.  In this regard, the Board notes 
that for purposes of initiating appellate review, a notice of 
disagreement applies only to the element of the claim being 
decided and necessarily cannot apply to "the logically down-
stream element of compensation level" where service 
connection is granted.  Grantham v. Brown, 114 F.3d 1156 
(Fed.Cir. 1997).  In light of the foregoing, the only issue 
which has been developed for appellate review is that listed 
on the front page of this decision.


FINDING OF FACT

The service-connected residuals of a shell fragment wound of 
the left knee, Muscle Group XIV and XV, with retained foreign 
bodies, are manifested by subjective complaints of pain with 
objective evidence of range of motion of the left knee from 0 
to 120 degrees with no evidence of any loss of strength or 
other bone, joint or nerve abnormality and minimal atrophy.  
Muscle Groups XIV and XV were penetrated in the original 
injury.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of a shell fragment wound of the left 
knee, Muscle Group XIV and XV, with retained foreign bodies, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.73, 
Diagnostic Codes 5314, 5315 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for increased evaluation with respect to the service-
connected residuals of a shell fragment wound of the left 
knee, Muscle Group XIV and XV, with retained foreign bodies 
is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, records of treatment following service and 
several VA examinations.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4 (1998).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1998). Therefore, the Board will consider the 
potential application of the various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the appellant, as well as the entire history of the 
appellant's disability in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board notes that in evaluating disabilities of the 
musculoskeletal system it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse. 38 C.F.R. § 4.45 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant. "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).

II.  Factual Background 

Service medical records reflect that in March 1969, the 
veteran sustained a shell fragment wound to the left thigh, 
which was irrigated and debrided.  The wound remained open 
for sixth months.  In October 1969, it was noted that the 
veteran reported that his left knee would give out and that 
he had pain.  The veteran was started on a program of 
progressive quadriceps and hamstring strengthening exercises 
of the left leg.  An examination of the left knee at that 
time revealed that the veteran had range of motion from -5 to 
120 degrees flexion.  An X-ray of the left knee, revealed a 
metallic foreign body approximately 4 x 20 millimeters lying 
approximately 4 centimeters above the medial epicondyle and 
not in contact with the femur.  The femur was noted to have 
been intact and the knee was found to have been unremarkable.  
In November 1969, range of motion of the left knee was noted 
to have been 0 to 120 degrees flexion.  In February 1970, the 
veteran was seen in the orthopedic clinic for pain in the 
left knee, which was aggravated by lifting and cold weather.  
An examination of the left knee revealed that there was mild 
quadricep atrophy and laxity with no evidence of any 
effusion.  There was some slight joint line tenderness, but 
collateral ligaments were found to have been stable.  X-rays 
of the left knee revealed metallic fragments, which were 1/2 by 
two centimeters in the anterior medial and distal 1/3 of the 
femur.  There was no evidence of any bone abnormality.  The 
impression of the examiner was an old gunshot would to the 
left thigh with metallic fragments in the quadriceps muscle.  
A separation examination, conducted in May 1970, to include a 
Report of Medical History, reflects that the veteran's lower 
extremities were found to have been normal and that the 
veteran denied having a "trick" or locked knee.  Under the 
Physician's summary, the examiner noted that the veteran had 
occasional lameness in the left knee secondary to a second 
degree shrapnel wound.  

A VA examination, conducted in September 1970, reflects that 
the veteran complained of having a dull ache in the left knee 
when he drove a motor vehicle, when the weather changed or 
with excessive exercise.  He reported that he was only able 
to walk about one mile before he would experience pain in the 
left knee.  An examination of the left knee revealed a 6x7 
centimeter scar of the lateral aspect of the left knee with 
no evidence of any effusion, limitation of motion or 
crepitus.  The veteran had normal motor strength and a 
straight leg raising test was negative, bilaterally.  The 
veteran was diagnosed as having sustained a shell fragment 
wound to the left knee. 

A July 1996 VA orthopedic examination report reflects that 
the veteran complained of left leg and thigh pain, which 
radiated into his groin and back. He related that he had 
sharp pain and stiffness in the left knee and that his foot 
would get cold.  It was noted that the veteran walked with a 
slight antalgic gait to the left knee.  An examination of the 
left knee revealed no evidence of any joint effusion or 
deformity.  It was noted that while the veteran guarded, 
there was no evidence of any lateral or medial instability at 
0 or 30 degrees flexion to varus or valgus stress.   The 
muscles were well developed with minimal atrophy.  There was 
an incision on the lateral aspect of the knee, which was 
noted to have been approximately 10 centimeters in length and 
well-healed.  There was no evidence of any patellar 
dislocation.  Anterior and posterior drawer, Lachman and 
McMurray's tests were all found to have been negative.  The 
veteran had range of motion of the left knee from 0 to 135 
degrees.  X-rays of the left knee revealed a piece of 
shrapnel in the superior medial aspect of the knee.  The 
veteran was diagnosed as having status-post shrapnel wound of 
the left knee with a retained foreign body.  

A July 1996 VA muscles examination report reflects that the 
veteran did not have any tissue loss in the left knee.  It 
was noted that the veteran had sustained a lateral entry 
injury and that the vastus medialis muscle was quite tender 
with sharp pain on palpation and that at palpable fragment 
was involved.  It appeared that the extensor mechanism was 
also involved.  There was a minimally tender scar, which was 
six centimeters in length on the lateral aspect of the left 
knee in the peripatellar region.  There was no evidence of 
any damage to the tendons, bones joints or nerves of the left 
knee and strength was essentially found to have been within 
normal limits.  The veteran had tenderness to palpation and 
he felt a sharp pain with specific palpation of the retained 
fragment.  X-rays of the left knee revealed no evidence of 
any fracture or dislocation with a foreign body in the soft 
tissue of the distal thigh.  The impression of the examiner 
was retained shell fragment of the vastus medialis muscle of 
the left knee. 

An April 1998 VA orthopedic examination report reflects that 
the examiner reviewed the veteran's claims file prior to the 
examination.  An examination of the left knee revealed no 
evidence of any bony tenderness or deformity.  There was a 
7.5 centimeter lateral scar on the left knee which was found 
to have been non-tender with no evidence of any 
hyperpigmentation or deformity.  The veteran had range of 
motion of the left knee from 0 to 120 degrees.  There was 
evidence of diffuse knee tenderness with medial palpation.  
An X-ray of the left knee revealed no acute osseous 
abnormality with a 2x4 millimeter linear metallic foreign 
body within the anteromedial soft tissues of the distal left 
thigh.  The impressions of the examiner were: normal 
examination of the joints and retained metallic foreign body 
in the anteromedial soft tissue. 

June 1998 VA orthopedic and spine examination reports reflect 
the veteran was seen primarily for his spine.  However, it 
was reported that the veteran's left leg was approximately 1/2 
inch shorter than the right leg (the veteran's left leg 
measured 42 inches from the iliac crest to the heel and the 
right measured 42 and a half inches, such results conflicted 
with a June 1998 X-ray which found the right leg to have been 
shorter than the left).  It was also noted that the veteran 
walked with a limp.  The veteran had range of motion of the 
left knee from 0 to 90 degrees.  X-rays of the left knee were 
found to have been negative with the exception of a metallic 
foreign body in the medial soft tissue of the thigh.  The 
veteran was diagnosed as having a normal examination of the 
joints.  A diagnosis with respect to the left leg and/or knee 
was not entered at that time .  

III.  Analysis

In an October 1970 rating decision, the RO granted service 
connection for residuals of a shell fragment wound of the 
left knee, Muscle Group XIV, and a 10 percent disability 
evaluation was assigned pursuant to 38 C.F.R. § 4.73a, 
Diagnostic Code 5314.  After the veteran complained of low 
grade knee pain and an examination of the left leg during a 
January 1972 hearing at the RO in Cleveland, Ohio by a rating 
board physician, it was noted that Muscle Group XV was also 
involved as part of the veteran's in-service shell fragment 
wound to the left leg.  As the 10 percent disability 
evaluation was previously assigned pursuant to Diagnostic 
Code 5314 and the predominate injury was found to have 
involved Muscle Group XV, a 20 percent evaluation was 
assigned pursuant to Diagnostic Code 5315.  

The Board notes that injury to two Muscle Groups, XIV and XV, 
are involved in this case.  Under 38 C.F.R. § 4.72, a through 
and through injury with muscle damage, is always at least a 
moderate injury, for each group of muscles damaged.  Under 
38 C.F.R. § 4.55(a), however, muscle injuries in the same 
anatomical region will not be combined, but instead, the 
rating for the major group will be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  In this case, the predominant 
injury was found to have occurred in Muscle Group XV and, 
therefore, the 20 percent evaluation was assigned pursuant to 
Diagnostic Code 5315.  The Board would also observe that the 
veteran's 20 percent disability rating is also protected 
under 38 C.F.R. § 3.951 (1998), as it has been in effect for 
over 20 years.

During the pendency of the veteran's appeal, the regulations 
for rating muscle disabilities were revised, and the new 
regulations became effective on July 3, 1997.  See 62 Fed. 
Reg. 30,235 (1997).  Where pertinent laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board has considered both the former and the new 
criteria in evaluation the service-connected residuals of a 
shell fragment wound of the left knee, Muscle Group XIV and 
XV, with retained foreign bodies.  The analysis that follows 
would hold under both the new and old regulations.  

Under 38 C.F.R. § 4.56 (c), for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

Prior to the July 3, 1997, revision, the regulations in 
effect provided that, in rating injuries of the 
musculoskeletal system, attention was first given to the 
deeper structures injured (bones, joints, and nerves).  A 
through and through injury, with muscle damage, was at least 
a moderate injury for each group of muscles damaged. 
Entitlement to a rating of severe grade was established when 
there was a history of "compound comminuted fracture and 
definite muscle or tendon damage from the missile."  
Entitlement to a rating of severe grade, generally, was 
established when there is a history of compound comminuted 
fracture and definite muscle or tendon damage.  However, the 
regulations recognized that there were locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons might be repaired by suture; in such 
cases, the requirements for a severe rating were not 
necessarily met.  38 C.F.R. § 4.72.

Muscle wounds specifically due to gunshot or other trauma 
were considered slight if the injury was a simple wound, 
without debridement, infection or effects of laceration, and 
where the objective findings included a minimum scar, slight, 
if any evidence of fascial defect or of atrophy or of 
impaired tonus, and no significant impairment of function and 
no retained metallic fragments.  Residuals were considered 
moderate if the wound was through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should have been consistent complaints 
of the cardinal symptoms of muscle wounds, particularly 
fatigue pain after use. Objective findings should have 
included a relatively small scar with signs of moderate loss 
of deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests. 38 C.F.R.§ 4.56(b).

In order to be characterized as moderately severe, a muscle 
injury should have been through and through with debridement 
or prolonged infection or with sloughing off of soft parts 
and intermuscular cicatrization.  Service records should have 
shown hospitalization for a prolonged period in service for a 
wound of severe grade, and evidence of unemployability as a 
result of inability to keep up with work should have been 
considered.  Objective findings should have included a 
relatively large entrance, and if present, exit scar, so 
situated as to have indicated the track of a missile through 
important muscle groups, moderate muscle loss, and tests of 
strength producing positive evidence of marked or moderately 
severe loss. 38 C.F.R. § 4.56(c).

Severe muscle disability consisted of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should have been 
similar to that of a moderately severe muscle injury, but in 
an aggravated form.  Objective findings should have included 
extensive ragged, depressed and adherent scars so situated as 
to have indicated wide damage to the muscle groups in the 
track of the missile. X-rays may have shown retained metallic 
foreign bodies, and palpation should have shown moderate or 
extensive loss of deep fascia or muscle substance, with soft 
or flabby muscles in the wound area.  Adaptive contraction of 
an opposing group of muscles, if present, indicated severity, 
as did adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
was normally protected by muscle. 38 C.F.R. § 4.56(d).

Effective since July 3, 1997, slight disability of a muscle 
anticipates a simple muscle wound without debridement or 
infection and with a history of a superficial wound with 
brief treatment and no cardinal signs or symptoms of muscle 
disability, such as loss of power, weakness, fatigue-pain, or 
impairment of coordination and uncertainty of movement.  
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments. 38 C.F.R. § 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue. 38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment. 38 
C.F.R. § 4.56 (d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56 (d)(4).

As noted previously, the service-connected disability at 
issue has been assigned a 20 percent evaluation pursuant to 
38 C.F.R. § 4.73, Diagnostic Codes 5314 and 5315.  Diagnostic 
Code 5314 pertains to muscle group XIV, the anterior thigh 
group.  Functions of this muscle group include extension of 
the knee, simultaneous flexion of the hip and knee, postural 
support of the body, and synchronizing hip and knee motion.  
Ratings of zero, 10, 30, or 40 percent are assigned for 
slight, moderate, moderately severe, or severe disability of 
this muscle group, respectively.

Diagnostic Code 5315 pertains to muscle group XV, the medial 
thigh group.  Functions of this muscle group include flexion 
of the knee, and adduction and flexion of the hip.  Ratings 
of zero, 10, 20, and 30 percent are assigned for slight, 
moderate, moderately severe, or severe disability of this 
muscle group, respectively.

In order for the veteran to receive an evaluation in excess 
of the currently assigned 20 percent evaluation, there must 
be clinical evidence of moderately severe injury to Muscle 
Group XIV (the diagnostic criteria for a 30 percent 
disability evaluation) or evidence of severe injury to Muscle 
Group XV(the criteria for a 40 percent disability 
evaluation).  However, such findings have not been 
demonstrated by the medical evidence of record.  In reaching 
such conclusion, the Board observes that a review of the 
medical evidence of record reflects that while the veteran 
has been shown on several VA X-rays to have had a retained 
foreign body in the soft tissues of the distal left thigh, 
there was no evidence of any fracture or acute osseous 
abnormality and only minimal atrophy of the left leg.  
Although the veteran experienced a sharp pain on palpation of 
the vastus medialis muscle during a July 1996 VA Muscles 
examination, there was no evidence of any damage to the 
tendons, bones, joints or nerves.  In addition, the veteran's 
strength was found to have been essentially within normal 
limits.  Finally, while there was diffuse knee tenderness 
with medial palpation of the left knee during an April 1998 
VA orthopedic examination, the veteran still had full 
extension of the left knee and flexion to 120 degrees.  In 
light of the foregoing, the Board observes that the clinical 
evidence of record does not support an evaluation in excess 
of 20 percent for the service-connected residuals of a shell 
fragment wound of the left knee, Muscle Groups XIV and XV, 
with retained foreign bodies, since the medical findings are 
not commensurate with moderately severe or severe impairment.  

The Board observes that although the medical evidence shows 
no resulting bone or joint impairment to warrant 
consideration under diagnostic codes pertinent to joint 
deformity, muscle damage to Muscle Groups XIV and XV may 
result in limitation of the veteran's left knee motion.  
Thus, potentially relevant to the discussion at hand are 
diagnostic codes pertinent to limitation of motion of the 
knee.  The standard ranges of motion of the knee are zero to 
145 degrees extension/flexion.  38 C.F.R. § 4.71, Plate II 
(1998).  However, during recent VA orthopedic examination, 
conducted in April 1998, the veteran had full extension of 
the left knee and flexion to 120 degrees.  Therefore a higher 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261 is not warranted.  In addition, as there was no 
evidence of any ankylosis or recurrent subluxation or lateral 
instability of the left knee during recent VA examinations, 
conducted in July 1996 and April 1998, an evaluation in 
excess of 20 percent is not warranted pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 and 5257 (1998).  

The Board also notes that VA examination reports, to include 
those dated in July 1996 and April 1998, reflect that the 
veteran had a scar in the anteromedial soft tissue of the 
distal left thigh.  While such scar was noted to have been 
tender during a July 1996 VA examination, during an April 
1998 VA examination, there was no evidence of any tenderness, 
hyperpigmentation or significant deformity associated with 
the scar.  Neither did the examiner find that the scar 
interfered with function.  It is noted that the veteran had 
almost full range of motion of the left knee (as noted 
previously, during examination in April 1998, the veteran 
demonstrated range of motion of the left knee from 0 to 120 
degrees).  Thus, the Board will herein discuss the principles 
of pyramiding.  The Court has held that pyramiding, that is 
the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994); see also 38 C.F.R. § 4.14 (1997).  In the case 
of gunshot wound residuals, regulations specifically set out 
that muscle rating injuries will not be combined with 
peripheral nerve paralysis of the same body part unless 
entirely different functions are affected. 38 C.F.R. § 
4.55(a).  The Court, in Esteban, specifically addressed the 
potential for separate disability evaluations based on 
scarring. The critical element in permitting the assignment 
of several ratings under various diagnostic codes was 
determined to be the assurance that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban at 261-62.

Under the Schedule, scarring is evaluated based on limitation 
of function of the part affected or based on objective 
tenderness and pain.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (1997).  In this case, the 20 percent evaluation 
assigned to the veteran's gunshot wound residuals clearly 
encompasses limitation of motion and pain resulting from 
muscle damage, to include scarring.  

Further, the current 20 percent evaluation assigned for the 
shell fragment wound of the left knee contemplates pain and 
fatigue-pain on use, as do the Diagnostic Code criteria.  
Finally, the nature of the original disabilities has been 
reviewed, and the functional impairment which can be 
attributed to the disabilities has been taken into account.  
The veteran's service-connected disability at issue simply 
does not productive of sufficient impairment to warrant 
higher evaluations under the applicable diagnostic code of 
the Schedule for Rating Disabilities.

Finally, the Board, finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards." 38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, the Board finds that there has been 
no showing by the veteran that the disabilities under 
consideration, standing alone, have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In this case, personnel records, 
submitted from the United States Postal Office, dating from 
March 1974 to May 1992, reflect that the veteran retired in 
May 1992 for non-medical reasons and not as a result of the 
service-connected residuals of a shell fragment wound of the 
left knee, Muscle Group XIV and XV, with retained foreign 
bodies.  Further, the veteran's service-connected disability 
was deemed by the examiner to interfere with potential 
employment to a degree in excess of the schedular evaluations 
assigned.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for residuals of a 
shell fragment wound of the left knee, Muscle Groups XIV and 
XV, with retained foreign bodies is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

